Case 1:17-cv-02190-PAE Document 69 Filed 01/15/19 Page 1of1

ANDERSON KILL P.C.

Attorneys and Counselors at Law

1251 AVENUE OF THE AMERICAS @ NEW YORK, NY 10020

TELEPHONE: 212-278-1000 @ FAX: 212-278-1733
Jeremy E. Deutsch, Esq.
jdeutsch@andersonkill.com
212-278-1172

VIA ECF January 15, 2019

Hon. Paul A. Engelmayer, U.S.D.J.

United States District Court for the Southern District of New York
Thurgood Marshall United States Court

40 Foley Square, Court Room 1305

New York, NY 10007

Re: COR Clearing, LLC v. First Standard Financial Co., LLC
Case No.: 17 CIV. 02190 (PAE)

Dear Judge Engelmayer:

We are counsel for Plaintiff COR Clearing, LLC (“COR”) and we write with further regard to
the Final Pre-Trial Conference held before your Honor on January 10, 2019. As per the Court's
instructions, we write to confirm that the parties have entered into, have executed, and have fully
funded a settlement agreement. Plaintiff will shortly file a stipulation of discontinuance. Therefore,
there is no need for the Court to enter the judgment that the Court was prepared to sign and enter as of
January 16. We are prepared to file the executed settlement agreement under seal if the Court so
directs.

We thank the Court for its courtesy and attention to this matter, and we are available if the
Court has any questions or would like to speak with the parties.

Respectfully submitted,
ANDERSON KILL PC

By: _/s/ Jeremy E. Deutsch

Jeremy E. Deutsch

1251 Avenue of the Americas

New York, NY 10020

Telephone: (212) 278-1172
Facsimile: (212) 278-1733

E-mail: jdeutsch@andersonkill.com

Attorneys for Plaintiff COR Clearing, LLC

cc! Paul A. Lieberman, Esq. (via ECF)

New York, NY @ Los Angeles, CA @ Stamford, CT @ Washington, DC @ Newark, NJ & Philadelphia, PA

docs- 100086084. 1
